Broyles, C. J.
1. A ground of the motion for a new trial was based on denial of a motion to continue the ease on account of the absence of some of the defendant’s witnesses. However, the ground, together with the exhibit attached thereto, fails to show the names of the absent witnesses or where they resided, that they had been subpoenaed, what facts they were expected to prove, or that the movant expected to have their testimony at the next term of the court. It is apparent that the ground failed to show error.
2. The grounds of the motion for a new trial based upon alleged newly discovered evidence fail to show that the trial judge abused his discretion in overruling those grounds, since the affidavits in support of the witnesses upon whose newly discovered evidence a new trial was sought failed to give the names of their associates. Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175).
3. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Lulce and Bloodworilv, JJ., concur.

N. L. Gillis Jr., W. B. Kent, for plaintiff in error.
M. H. Boyer, solicitor-general, contra.